





EXHIBIT 10.20


PerkinElmer, Inc.


Amended and Restated Global Incentive Compensation Plan (Executive Officers)
effective December 30, 2019




1.    PURPOSE


1.1    The Global Incentive Compensation Plan(“Plan”) provides senior and other
key leaders with an opportunity to earn annual cash bonus awards based on the
achievement of financial and non-financial objectives. This document governs the
policy and administration of the Plan for the executive officers of PerkinElmer,
Inc. (the “Company”).


2.    PARTICIPATION


2.1    The Compensation and Benefits Committee of the Board of Directors (“the
Committee”) has the sole discretion to approve executive officer participation
in the Plan and the target award assigned to each executive officer (a
“Participant”).


3.    PERFORMANCE PERIOD


3.1    A Plan year begins on the first day of the fiscal year and ends on the
last day of the same fiscal year. The Plan year may be divided into one or more
performance periods as determined by the Committee.


4.    TARGET AWARDS


4.1    Before the earlier of (i) 90 days after the commencement of the
performance period or (ii) the expiration of 25% of the performance period (the
“Determination Period”), the Committee will establish in writing a target award
for each Participant which will be expressed as a percentage of base salary.


4.2    A Participant’s target award is calculated as his or her base salary for
the performance period (as established at the start of the performance period)
times his or her target percentage as defined in section 4.1. The target award
is the award for the performance period if pre-set financial measures are
achieved.


5.    FINANCIAL MEASURES


5.1    Before the expiration of the Determination Period, the Committee will
establish in writing financial measures. The financial measures and weightings
are described in Attachment A, as determined from time to time. The Committee
will also approve the assignment of the approved financial measures to each
Participant for the purpose of Plan award calculation.


5.2    The Committee also may set specified payout percentages for each
financial measure for achievements between (1) the minimum achievement level and
the target achievement level; and (2) between the target achievement level and
the maximum achievement level. In the event only the minimum, target, and
maximum achievement levels are set, payout percentages for performance above and
below the target level shall be calculated on a linear basis.


5.3    The Committee has the right to increase or reduce calculated awards to
one or more Participants based on individual performance, if the Company fails
to achieve minimum performance levels, or based on other relevant factors, as
determined by the Committee in its sole discretion.











--------------------------------------------------------------------------------







6.    PLAN AWARD POOL DETERMINATION


6.1    At the end of the performance period, the Committee shall certify in
writing the attainment of the financial measures and the payout percentage based
on the level of achievement for each Participant against the financial measures
established as described in section 5.




7.    AWARD CALCULATIONS


7.1    A Participant’s calculated award is determined by multiplying the
Participant’s target award for the performance period times the Plan payout
percentage for the Participant’s assigned financial measures.


7.2    The final award to each Participant shall be reviewed and approved by the
Committee. The Committee may increase or reduce the final award to a Participant
based on its evaluation of the Participant’s performance, or other relevant
factors, as determined by the Committee in its sole discretion.


8.    EMPLOYMENT CHANGES AFFECTING AWARD CALCULATIONS


8.1    All pro-rations shall occur on a whole month basis. In the event of a
change requiring pro-ration, changes occurring prior to the 16th of the month
will become effective the first of that month. Changes occurring on or after the
16th of the month will become effective the first day of the following month.


8.2    If a Participant is hired or is otherwise approved for participation on
or after the first day of the performance period, the Participant’s award shall
be pro-rated as described in section 8.1.


8.3    If a Participant is absent from work on an approved leave of absence
during the performance period, the Participant’s award shall be pro-rated as
described in section 8.1 so that the paid award is proportionate to the time
actually worked during the performance period.


8.4    If a Participant is promoted into a position with a higher target
percentage during a performance period, the Participant’s target award shall be
based on his or her target percentage on the last day of the performance period.
Any target percentage change and the effective date of the change shall be
approved by the Committee.


8.5    If a Participant is not a full-time employee, the Participant’s target
award shall be pro-rated based on scheduled work hours. For example, the award
will be pro-rated to 75% for a Participant who is regularly scheduled to work 30
hours per week. If a Participant has a change to scheduled work hours during a
performance period, the Participant’s target award shall be pro-rated as
described in section 8.1.


8.6    In the event a Participant’s employment is terminated prior to the
payment of the award due to retirement, death, disability, or other reason, the
Participant shall not be entitled to an award. The last sentence
notwithstanding, the Committee may approve a payment to the Participant (or the
Participant’s estate) of all or a portion of a Plan award. If approved by the
Committee, the award payment will be calculated following completion of the
performance period based on performance against the assigned financial measures
and will be paid on the regularly scheduled award payment date for that
performance period, unless otherwise determined by the Committee. The decision
of the Committee shall be conclusive and binding upon all parties.


9.    PAYMENT OF AWARDS


9.1    Payment of awards to Participants will be made upon approval by the
Committee and (except as provided in Section 8.6) after the public release of
the Company’s financial results for the applicable performance period, but in no
event later than the 15th day of the third month following the calendar year




--------------------------------------------------------------------------------







in which the performance period ends. Participants must be actively employed
with the Company on the day awards are paid to be entitled to an award, except
as provided in section 8.6


9.2    The Company will withhold all applicable taxes and other required
withholdings from award payments, including where applicable contributions to
the Company’s Savings Plan (401(k) plan).


10:    RECOUPMENT OF AWARDS


10.1    This recoupment provision will apply to Plan awards paid to Participants
for performance periods beginning on and after December 30, 2013.


10.2 In the event the Company is required to prepare an accounting restatement
due to material noncompliance by the Company with any financial reporting
requirement under the federal securities laws of the United States, the
Committee will have the right to recover from any current or former Participant
who received an award payment during the three-year period preceding the date on
which the Company files an accounting restatement with the Securities and
Exchange Commission, all or a portion of the excess paid to the Participant over
the award payment that would have been paid to the Participant under the
accounting restatement.


10.3     The Committee, in its sole discretion, will make the determination
whether to recover all or a portion of any excess award payment. In making its
determination, the Committee will consider the facts and circumstances leading
to the accounting restatement, including whether Participant misconduct was a
factor.


10.4    If the Committee determines recovery of all or a portion of an excess
award payment is appropriate, the Company will use reasonable efforts to recover
the award.


10.5    Nothing in this Plan shall be deemed to limit or restrict the right or
obligation of the Company to recover award payments to the fullest extent
required under Section 304 of the Sarbanes-Oxley Act of 2002 or Section 10D of
the Securities Exchange Act of 1934.


11.    ADMINISTRATION OF THE PLAN


11.1    The Committee reserves the right to amend, change, suspend or terminate
the Plan at any time.


11.2    The Committee will have full and final authority to prescribe, amend,
and rescind rules and regulations relating to the Plan; to interpret the Plan
and the rules and regulations relating to the Plan; and to make all other
determinations deemed necessary or advisable for administration of the Plan.
Such administrative action shall be conclusive and binding on all parties.




12.    NON-ASSIGNABILITY


12.1    A Participant’s award under the Plan shall not (otherwise than by will
or the laws of descent and distribution) be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge. Any attempt to anticipate, alienate, sell, transfer, assign, pledge,
encumber or charge the same shall be null and void.


13.    NO RIGHT TO CONTINUED EMPLOYMENT


13.1    The Plan shall not, by its terms, in any way grant any rights to any
Participant to his or her continued employment by the Company, and the Company
shall maintain any rights it might otherwise have to terminate the employment of
any Participant.






--------------------------------------------------------------------------------







PerkinElmer, Inc.


Amended and Restated Global ICP


Attachment A






